McMILLIAN, Circuit Judge,
concurring in part and dissenting in part.
For the reasons discussed below, I agree that the district court’s finding that age is a bona fide occupational qualification (BFOQ) for hiring state highway patrol troopers is not clearly erroneous and concur in that part of the majority opinion. I do not agree, however, that the district court’s findings that age is not a BFOQ for retirement or for hiring radio operators are clearly erroneous and would affirm. Therefore, I respectfully dissent from those parts of the majority opinion.
First, EEOC v. City of St. Paul, 671 F.2d 1162, 1167 (8th Cir.1982), as cited by the majority opinion, at 450, states that a legislative declaration that age is a BFOQ is entitled to “considerable deference.” Although it is somewhat difficult to reconcile that statement with the discussion immediately following that government employers and private employers should not be treated differently with respect to proof that *458age is a BFOQ, 671 F.2d at 1167, I would argue that, regardless of the evidentiary significance which may be accorded legislative declarations in other contexts, such deference does not reduce the state’s burden, as the employer, of proving that age is a BFOQ for state highway patrol troopers. Id.
In addition, I do not agree that the fact that Congress has established a mandatory retirement age of 55 for federal law enforcement personnel, 5 U.S.C. § 8335(b), or has authorized the establishment of maximum hiring ages for federal law enforcement personnel, id. § 3307(d); see Stewart v. Smith, 218 U.S.App.D.C. 94, 673 F.2d 485 (1982) (holding that mandatory employment limits based upon age for federal employees are not subject to the strict requirements of the ADEA and need only be rationally related to a permissible government objective), is persuasive. A similar argument was rejected in EEOC v. Wyoming, 460 U.S. 226, 242-43 n. 17, 103 S.Ct. 1054, 1064, n. 17, 75 L.Ed.2d 18 (1983):
Even if the minimal character of the federal intrusion in this case did not lead us to hold that the ADEA survives the third.prong of the Hodel [v. Virginia Surface Mining & Reclamation Ass’n, 452 U.S. 264,101 S.Ct. 2352, 69 L.Ed.2d 1 (1981),] inquiry, it might still, when measured against the well-defined federal interest in the legislation, require us to find that the nature of that interest “justifies state submission.” We note, incidentally, that the federal interest underlying the Act is not negated by the fact that the Federal Government happens to impose mandatory retirement on a small class of its own workers . . . . Once Congress has asserted a federal interest, and once it has asserted the strength of that interest, we have no warrant for reading into the ebbs and flows of political decisionmaking a conclusion that Congress was insincere in that declaration, and must from that point on evaluate the sufficiency of the federal interest as a matter of law rather than of psychological analysis.
See Johnson v. Mayor & City of Baltimore, 731 F.2d 209, 218 (4th Cir.1984) (Winter, C.J., dissenting); EEOC v. County of Los Angeles, 706 F.2d 1039, 1041-42 (9th Cir.1983), cert. denied, — U.S. —, 104 S.Ct. 984, 79 L.Ed.2d 220 (1984).
I also find of limited relevance characterization of the state highway patrol as a paramilitary organization with public safety responsibility. See at 457; Mahoney v. Trabucco, 738 F.2d 35, 38 (1st Cir.1984) (state highway patrol characterized as paramilitary organization). The public safety responsibility of state highway patrol troopers is relevant only to the second part of the BFOQ test as set forth in Usery v. Tamiami Trail Tours, Inc., 531 F.2d 224, 235-36 (5th Cir.1976), and later adopted by this circuit, e.g., Houghton v. McDonnell Douglas Cory., 553 F.2d 561, 564 (8th Cir.), cert. denied, 434 U.S. 966, 98 S.Ct. 506, 54 L.Ed.2d 451 (1977), that is, whether the age restriction is reasonably necessary to the essential operation of the business.
As noted in Stewart v. Smith, 673 F.2d at 491 n. 26, the BFOQ “standard is highly sensitive to the factual record in individual cases.” Here, the district court, as is typical of these cases, made specific findings of fact on the basis of contradictory evidence, much of which was contradictory expert testimony. The district court found that the state failed to prove that mandatory retirement at age 60 was a BFOQ for state highway patrol troopers, EEOC v. Missouri State Highway Patrol, 555 F.Supp. 97, 104 (W.D.Mo.1982), or that 32 as a maximum hiring age was a BFOQ for radio operators, id. at 106, but that the state did prove that 32 as a maximum hiring age was a BFOQ for troopers, id. The district court specifically found that the state failed to satisfy the first, or factual basis, part of the BFOQ test because it failed to show either that substantially all of the state highway patrol officers over 60 are unable to perform their duties safely or effectively or that some persons over 60 possess traits which preclude safe and effective performance and which are impossible or impracticable to ascertain other than on the basis of age. Id. at 104. The *459district court made similar findings with respect to the radio operators, see id. at 106. The district court also expressly found that tests can determine with great accuracy an individual’s ability to perform his or her duties safely and effectively. Id. at 104, 106. Because I cannot conclude that the district court’s findings are clearly erroneous, I would affirm the judgment of the district court.
Finally, I would emphasize that the ADEA does not prevent the state from assuring that all state highway patrol officers are physically fit or psychologically prepared to perform their duties. The state may still assess the fitness of its state highway patrol officers and job applicants and may refuse to hire or even dismiss those who are unfit. However, the ADEA “requires the State to achieve its goals in a more individualized and careful manner than would otherwise be the case, but it does not require the State to abandon those goals, or to abandon the public policy decisions underlying them.” EEOC v. Wyoming, 460 U.S. at 239, 103 S.Ct. at 1062 (citations omitted).